DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski et al. (U.S. Pub. No. 2014/0276186) (previously cited) in view of Chi et al. (U.S. Pub. No. 2013/0300435) (previously cited).
Regarding claim 1, Stanslaski discloses:
	An electrode component having an electrode (paragraphs 0026 and 0081 disclose wherein the system receives input signals from sensing elements including electrode(s)) for sensing a bio potential and adapted for providing a bio potential signal (paragraphs 0020-0021 disclose wherein the sensing elements can sense local field potentials including brain signals (bio potential)), and furthermore comprising: an integrated amplifier component (chopper amplifier 12; see figure 2) and comprising: a first mixer (modulator 18) formed on an integrated circuit element (paragraph 0104 discloses wherein the components can be implemented into an integrated circuit) for frequency shifting the bio potential signal from a basic frequency range to a higher frequency range (paragraph 0057-0058 disclose wherein the modulator 18 may modulate, multiply or shift a signal based on the chopper frequency, such that the signal could be shifted to a higher frequency), an integrated amplifier (amplifier 20) formed on said integrate circuit chip (see figure 2) and receiving the frequency shifted signal from the first mixer (paragraphs 0057-0058 and figure 2 show wherein the amplifier 20 receives the modulated signal from modulator 18), and a second mixer demodulator 22) formed on said integrated circuit element (see figure 2) for frequency shifting the output signal from the integrated amplifier from the higher frequency range to the basic frequency range (paragraphs 0057-0058 disclose wherein demodulator demodulates or shifts the amplified signal based on the chopper frequency to produce a demodulated signal (shifted to basic frequency range)), the integrated amplifier component being configured as a chopper modulation amplifier outputting an output signal (at least abstract, paragraphs 0004-0007, 0016-0019, and 0026-0028 disclose wherein the amplifier 12 is a chopper amplifier).
Yet Stanslaski does not disclose:
wherein the electrode is an active electrode; a shield placed adjacent to and electrically insulated from said electrode; wherein the integrated chopper modulation amplifier provides/outputs a buffered output signal; wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical potential of the shield and thereby providing an active shielding of the electrode, whereby the shield adjacent to the electrode receives the buffered output signal.
However, in the same field of brain signal circuitry devices, Chi discloses:  
wherein the electrode is an active electrode (paragraph 0015 discloses wherein the electrodes can be active electrodes so as to generate an output comprising a potential difference across the connected pair of active electrodes in order to determine a local spatial electric field); a shield placed adjacent to and electrically insulated from said electrode (figure 2 and paragraph 0029 and 0031 disclose wherein the active shield is adjacent to the electrode 2 and reduces the external interference by guarding the electric fields); wherein the integrated amplifier component provides/outputs a buffered output signal (at least paragraphs 0013 and 0029 disclose wherein the amplifier provides a buffered output signal); wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical potential of the shield and thereby providing an active shielding of the electrode, whereby the shield adjacent to the electrode receives the buffered output signal (paragraphs 0013, 0029, 0035, and 0041 disclose wherein the buffered output signal of the amplifier is connected to and drives the active shield).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stanslaski to incorporate wherein the electrode is an active electrode; a shield placed adjacent to and electrically insulated from said electrode; wherein the integrated chopper modulation amplifier provides/outputs a buffered output signal; wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical potential of the shield and thereby providing an active shielding of the electrode, whereby the shield adjacent to the electrode receives the buffered output signal, as taught by Chi, in order to prevent electrical interference between the electrode and the other electrical components within the system.
Regarding claim 2, Stanslaski in view of Chi discloses the active electrode of claim 1, and Stanslaski further discloses:
wherein said frequency shift is adapted to avoid the flicker noise region of the integrated amplifier (paragraphs 0016, 0019, 0033, 0036, 0042, and 0060 discloses wherein the chopper amplifier is used to reduce flicker noise).
Regarding claim 3, Stanslaski in view of Chi discloses the active electrode of claim 1, and Stanslaski further discloses:
See paragraphs 0019, 0033, and 0036-0039 which disclose wherein the resulting selected or shifted chopper frequency is greater than the corner frequency and wherein the corner frequency is based on the frequency of a flicker noise characteristic).
Regarding claim 12, Stanslaski in view of Chi discloses the active electrode of claim 1, and Stanslaski further discloses:
A method for sensing an electric potential difference in a sensor system having at least one set of electrodes (paragraphs 0026 and 0081 disclose wherein the system receives input signals from sensing elements including a set of electrodes) the method comprising: generating an input signal by means of said electrode component sensing a bio potential (Paragraph 0026 discloses wherein the electrodes generate an input signal and paragraphs 0020-0021 disclose wherein the sensing elements can sense local field potentials including brain signals (bio potential); also see figure 2); amplifying the input signal received from said electrode in said integrated amplifier (see at least figure 2, paragraphs 0004-0007, and 0056-0059); frequency shifting the input signal from a basic frequency range to a higher frequency range by means of said first mixer placed in front of the integrated amplifier (figure 2 and paragraph 0057-0058 disclose wherein the modulator 18 may modulate, multiply or shift a signal based on the chopper frequency, such that the signal could be shifted to a higher frequency); and frequency shifting the amplified signal from said higher frequency range back to said basic frequency range by means of said second mixer placed on the output of the integrated amplifier (figure 2 and paragraphs 0057-0058 disclose wherein demodulator demodulates or shifts the amplified signal based on the chopper frequency to produce a demodulated signal (shifted to basic frequency range)).
Yet Stanslaski does not disclose:
including a reference electrode providing an electric potential reference; an active electrode component; connecting said shield to said output of the integrated amplifier to actively drive the electrical potential of said shield, thereby providing an active shielding of said electrode.
However, in the same field of brain signal circuitry devices, Chi discloses:  
including a reference electrode providing an electric potential reference (paragraphs 0044 and 0051-0053 disclose wherein the active electrodes can be referenced or measured as difference relative to a reference electrode); an active electrode component (paragraph 0015 discloses wherein the electrodes can be active electrodes so as to generate an output comprising a potential difference across the connected pair of active electrodes in order to determine a local spatial electric field); connecting said shield to said output of the integrated amplifier to actively drive the electrical potential of said shield, thereby providing an active shielding of said electrode (figure 2 and paragraph 0029 and 0031 disclose wherein the active shield is adjacent to the electrode 2 and reduces the external interference by guarding the electric fields and paragraphs 0013, 0029, 0035, and 0041 disclose wherein the buffered output signal of the amplifier is connected to and drives the active shield).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stanslaski to incorporate including a reference electrode providing an electric potential reference; an active electrode component; connecting said shield to said output of the integrated amplifier to actively drive the electrical 
Regarding claim 14, Stanslaski in view of Chi discloses the method of claim 12, and Stanslaski further discloses:
wherein said integrated amplifier generates an output signal replicating the input signal fed to integrated amplifier (paragraph 0059 discloses wherein the amplifier amplifies the input signal and generates an amplified version of the input signal).
Regarding claim 15, Stanslaski in view of Chi discloses the method of claim 12, and Stanslaski further discloses:
wherein said frequency shifting by means of a first mixer is adapted to avoid the flicker noise region of the integrated amplifier (figure 12 paragraphs 0016, 0019, 0033, 0036, 0042, and 0060 discloses wherein the chopper amplifier, which includes modulator 18, is used to reduce flicker noise).
Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi, as applied to claim 1, and further in view of Bakkaloglu et al. (U.S. Pub. No. 2008/0001585).
Regarding claim 4, Stanslaski in view of Chi discloses the active electrode of claim 1, and Stanslaski further discloses:
wherein the modulation frequency is greater than the corner frequency (paragraphs 0019 and 0033-0036 disclose determining the chopper (modulation frequency) and wherein the resulting chopper frequency is chosen such that the chopper frequency is greater than the corner frequency). 

wherein the modulation frequency is lower than ten times the corner frequency (paragraph 0033 discloses wherein the chopper frequency (modulation frequency) is set such that the chopper frequency is greater than twice the corner frequency, such that twice or slightly more than twice the corner frequency is less than ten times the corner frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the modulation frequency is lower than ten times the corner frequency, as taught by Bakkaloglu, so as to allow the flicker noise to be upconverted without noise aliasing (paragraph 0033).
Regarding claim 16, Stanslaski in view of Chi discloses the active electrode of claim 3, Stanslaski further discloses:
wherein the modulation frequency is greater than the corner frequency (paragraphs 0019 and 0033-0036 disclose determining the chopper (modulation frequency) and wherein the resulting chopper frequency is chosen such that the chopper frequency is greater than the corner frequency).
In the same of circuitry modulation devices, Bakkaloglu discloses:
wherein the modulation frequency is no greater than ten times the corner frequency (paragraph 0033 discloses wherein the chopper frequency (modulation frequency) is set such that the chopper frequency is greater than twice the corner frequency, such that twice or slightly more than twice the corner frequency is less than ten times the corner frequency).

Regarding claim 17, Stanslaski in view of Chi and Bakkaloglu discloses the active electrode of claim 16, Stanslaski further discloses:
wherein the modulation frequency is greater than the corner frequency (paragraphs 0019 and 0033-0036 disclose determining the chopper (modulation frequency) and wherein the resulting chopper frequency is chosen such that the chopper frequency is greater than the corner frequency).
In the same of circuitry modulation devices, Bakkaloglu discloses:
wherein the modulation frequency is at least twice said corner frequency and no more than five times said corner frequency (paragraph 0033 discloses wherein the chopper frequency (modulation frequency) is set such that the chopper frequency is greater than twice the corner frequency, such that twice or slightly more than twice the corner frequency is between two and five times the corner frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the modulation frequency is at least twice said corner frequency and no more than five times said corner frequency, as taught by Bakkaloglu, so as to allow the flicker noise to be upconverted without noise aliasing (paragraph 0033).
Claims 5-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi and Nakagawa (U.S. Pat. No. 8326397) (previously cited).

	A sensor system for sensing an electric potential difference (paragraphs 0026 and 0081 disclose wherein the system receives input signals from sensing elements including electrode(s)) comprising: at least one set of electrodes including a sensing electrode providing a measurement point for measuring an electrical potential (paragraphs 0026, 0081, and 0087 disclose wherein the system includes a set of electrodes including sensing electrodes and paragraphs 0020-0021 disclose wherein the sensing elements can sense local field potentials including brain signals (bio potential)); wherein at least one electrode of said least one set of electrodes having an electrode for sensing a bio potential and adapted for providing a bio potential signal (paragraphs 0026, 0081, and 0087 disclose wherein the system includes a set of electrodes including sensing electrodes and paragraphs 0020-0021 disclose wherein the sensing elements can sense local field potentials including brain signals (bio potential)), and furthermore comprising: an integrated amplifier component (chopper amplifier 12; see figure 2) and comprising: a first mixer (modulator 18) for frequency shifting the bio potential signal from a basic frequency range to a higher frequency range (paragraphs 0057-0058 disclose wherein the modulator 18 may modulate, multiply or shift a signal based on the chopper frequency, such that the signal could be shifted to a higher frequency), an integrated amplifier (amplifier 20) receiving the frequency shifted signal from the first mixer (paragraphs 0057-0058 and figure 2 show wherein the amplifier 20 receives the modulated signal from modulator 18), and a second mixer (demodulator 22) for frequency shifting the output signal from the integrated amplifier from the higher frequency range to the basic frequency range (paragraphs 0057-0058 disclose wherein demodulator demodulates or shifts the amplified signal based on the chopper frequency to produce a demodulated signal (shifted to basic frequency range)), the integrated amplifier component being configured as a chopper modulation amplifier outputting an output signal (at least abstract, paragraphs 0004-0007, 0016-0019, and 0026-0028 disclose wherein the amplifier 12 is a chopper amplifier)
Yet Stanslaski does not disclose:
a reference electrode providing an electric potential reference and wherein the measured electric potential is relative to said reference electrode; a differential amplifier receiving input from said sensing electrode and said reference electrode and generating an output signal representing the electrical potential difference between said sensing electrode and said reference electrode; wherein the electrode is an active electrode; a shield placed adjacent to and electrically insulated from said electrode; wherein the integrated chopper modulation amplifier provides/outputs a buffered output signal; wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical potential of the shield and thereby providing an active shielding of the electrode, whereby the shield adjacent to the electrode receives the buffered output signal.
However, in the same field of brain signal circuitry devices, Chi discloses:  
a reference electrode providing an electric potential reference and wherein the measured electric potential is relative to said reference electrode (paragraphs 0044 and 0051-0053 disclose wherein the active electrodes can be referenced or measured as difference relative a reference electrode); a differential amplifier receiving input from said electrodes and generating an output signal representing the electrical potential difference between said electrodes (paragraphs 0015 and 0045-0046 discloses a differential amplifier is connected to the pair of electrodes and generates an output comprising a potential difference across the connected pair of electrodes); wherein the electrode is an active electrode (paragraph 0015 discloses wherein the electrodes can be active electrodes so as to generate an output comprising a potential difference across the connected pair of active electrodes in order to determine a local spatial electric field); a shield placed adjacent to and electrically insulated from said electrode (figure 2 and paragraph 0029 and 0031 disclose wherein the active shield is adjacent to the electrode 2 and reduces the external interference by guarding the electric fields); wherein the integrated amplifier component provides/outputs a buffered output signal (at least paragraphs 0013 and 0029 disclose wherein the amplifier provides a buffered output signal); wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical potential of the shield and thereby providing an active shielding of the electrode, whereby the shield adjacent to the electrode receives the buffered output signal (paragraphs 0013, 0029, 0035, and 0041 disclose wherein the buffered output signal of the amplifier is connected to and drives the active shield).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stanslaski to incorporate a reference electrode providing an electric potential reference and wherein the measured electric potential is relative to said reference electrode; a differential amplifier receiving input from said sensing electrode and said reference electrode and generating an output signal representing the electrical potential difference between said sensing electrode and said reference electrode; wherein the electrode is an active electrode; a shield placed adjacent to and electrically insulated from said electrode; wherein the integrated chopper modulation amplifier provides/outputs a buffered output signal; wherein the output of the integrated amplifier component is connected to the shield, the integrated amplifier component being adapted for actively driving the electrical 
Yet the combination does not explicitly disclose:
wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode.
However, in the same field of biological signal measuring devices, Nakagawa discloses:
wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode (column 5, lines 52-67 and column 6, lines 1-2 disclose wherein the differential amplifier amplifies the potential difference between the probe electrode and the reference electrode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode, as taught by Nakagawa, as a simple substitution for the generating a potential difference between two active electrodes, as disclosed by Chi, in order to obtain the predictable results outputting an amplified biological signal.
Regarding claim 6, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, yet Stanslaski does not disclose:

However, in the same field of brain signal circuitry devices, Chi discloses:
 wherein said least one set of electrodes is a pair of electrodes both being active electrodes (paragraph 0015 discloses wherein the multiple electrodes comprise at least two pairs of active electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said least one set of electrodes is a pair of electrodes both being active electrodes, as taught by Chi, in order to determine a local spatial electric field by determining the potential difference across multiple active electrodes (paragraph 0015). 
Regarding claim 7, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, yet Stanslaski does not disclose:
	wherein said at least one set of electrodes is provided as a plurality of pairs of active electrodes.
However, in the same field of brain signal circuitry devices, Chi discloses:
wherein said at least one set of electrodes is provided as a plurality of pairs of active electrodes (paragraph 0015 discloses wherein the multiple electrodes comprise at least two pairs of active electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said least one set of electrodes is a pair of electrodes both being active electrodes, as taught by 
Regarding claim 8, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, yet Stanslaski does not disclose:
	a plurality of sensing electrodes are measuring the electric potential difference relative to a common reference electrode
However, in the same field of biological signal measuring devices, Nakagawa discloses:
a plurality of sensing electrodes are measuring the electric potential difference relative to a common reference electrode (column 5, lines 52-67 and column 6, lines 1-2 disclose wherein differential amplifiers amplify the potential difference between the probe electrode PE1 and the reference electrode RE and the potential difference between the probe electrode PE2 and the reference electrode RE).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode, as taught by Nakagawa, in order to obtain multiple potential difference signals based on the location of the probe or sensing electrodes.
Regarding claim 9, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 8, yet Stanslaski does not disclose:
	wherein said plurality of sensing electrodes being active electrodes.
However, in the same field of brain signal circuitry devices, Chi discloses:
paragraph 0015 discloses wherein the multiple electrodes comprise at least two pairs of active electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said least one set of electrodes is a pair of electrodes both being active electrodes, as taught by Chi, in order to determine a local spatial electric field by determining the potential difference across multiple active electrodes (paragraph 0015). 
Regarding claim 11, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, Stanslaski further discloses:
wherein said at least one set of electrodes being adapted to sense Electrocardiography (ECG) signals or Electroencephalography (EEG) signals (See paragraph 0020).
Regarding claim 13, Stanslaski in view of Chi discloses the method of claim 12, yet Stanslaski does not disclose:
receiving in a differential amplifier inputs from said electrodes, and generating in said differential amplifier an output signal representing the electrical potential difference between said electrodes.
However, in the same field of brain signal circuitry devices, Chi discloses:  
receiving in a differential amplifier inputs from said electrodes, and generating in said differential amplifier an output signal representing the electrical potential difference between said electrodes (paragraphs 0015 and 0045-0046 discloses a differential amplifier is connected to the pair of electrodes and generates an output comprising a potential difference across the connected pair of electrodes).

Yet the combination does not explicitly disclose:
wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode.
However, in the same field of biological signal measuring devices, Nakagawa discloses:
wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode (column 5, lines 52-67 and column 6, lines 1-2 disclose wherein the differential amplifier amplifies the potential difference between the probe electrode and the reference electrode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the differential amplifier receives input from said sensing electrode and said reference electrode and generates an output signal representing the electrical potential difference between said sensing electrode and said reference electrode, as taught by Nakagawa, as a simple substitution for the generating a potential difference between two active electrodes, as disclosed by Chi, in order to obtain the predictable results outputting an amplified biological signal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi and Nakagawa, as applied to claim 5, and further in view of Kilsgaard et al. (U.S. Pub. No. 2014/0171775) (previously cited).
Regarding claim 10, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, yet Stanslaski does not disclose:
wherein sensing electrodes are measuring the electric potential difference relative to a linear combination of the other electrodes
However, in the same field of bio potential measuring systems, Kilsgaard discloses:
wherein sensing electrodes are measuring the electric potential difference relative to a linear combination of the other electrodes (Fig. 7 and paragraph 0056 disclose wherein the system contain a pair of capacitive electrodes 16 and a reference electrode 75 for measurement and generation of signals and wherein measuring the capacitive electrodes relative to the one reference electrode would be measuring the electric potential difference relative to a linear combination of the other electrode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein sensing electrodes are measuring the electric potential difference relative to a linear combination of the other electrodes, as taught by Kilsgaard, as a simple substitution for the electric potential difference measurement of Chi, to achieve the predictable result of determining the potential difference across multiple sensing electrodes. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi and Nakagawa, as applied to claim 5, and further in view of Bakkaloglu.

	wherein a corner frequency defines the transition between low-frequency flicker noise and higher frequency white noise, and wherein said first and second mixers both operate at a chopping frequency greater than said corner frequency (See paragraphs 0019, 0033, and 0036-0039 which disclose wherein the resulting selected or shifted chopper frequency, as modified by modulator 18 and demodulator 20 (see figure 2), is greater than the corner frequency and wherein the corner frequency is based on the frequency of a flicker noise characteristic and paragraphs 0033-0036 disclose determining the chopper (modulation frequency) and wherein n is an integer selected such that the chopper frequency is greater than the corner frequency)).
In the same of circuitry modulation devices, Bakkaloglu discloses:
wherein the chopping frequency is lower than ten times the corner frequency (paragraph 0033 discloses wherein the chopper frequency is set such that the chopper frequency is greater than twice the corner frequency, such that twice or slightly more than twice the corner frequency is less than ten times the corner frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the chopping frequency is lower than ten times the corner frequency, as taught by Bakkaloglu, so as to allow the flicker noise to be upconverted without noise aliasing (paragraph 0033).
Regarding claim 21, Stanslaski in view of Chi, Nakagawa, and Bakkaloglu discloses the sensor system of claim 20, Stanslaski further discloses:
paragraphs 0019 and 0033-0036 disclose determining the chopper (modulation frequency) and wherein the resulting chopper frequency is chosen such that the chopper frequency is greater than the corner frequency).
In the same of circuitry modulation devices, Bakkaloglu discloses:
wherein the modulation frequency is at least twice said corner frequency and no more than five times said corner frequency (paragraph 0033 discloses wherein the chopper frequency (modulation frequency) is set such that the chopper frequency is greater than twice the corner frequency, such that twice or slightly more than twice the corner frequency is between two and five times the corner frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the modulation frequency is at least twice said corner frequency and no more than five times said corner frequency, as taught by Bakkaloglu, so as to allow the flicker noise to be upconverted without noise aliasing (paragraph 0033).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi, as applied to claim 1, and further in view of Denison (U.S. Pub. No. 2008/0180278) (previously cited).
Regarding claim 22, Stanslaski in view of Chi discloses the active electrode of claim 1, yet Stanslaski does not disclose:
wherein said unit gain of said integrated amplifier is maintained at least in part by a feedback signal on a feedback branch from a first point downstream of said integrated amplifier to a second point upstream of said integrated amplifier.

wherein said unit gain of said integrated amplifier is maintained at least in part by a feedback signal on a feedback branch from a first point downstream of said integrated amplifier to a second point upstream of said integrated amplifier (Figure 2 shows a diagram wherein a first point located just past or below output signal 31 on the feedback path 16 is located downstream of mixer amplifier 14 (integrated amplifier) and a second point located just before summing node 22 is upstream of mixer amplifier 14 (integrated amplifier) and at least paragraphs 0053, 0065, and 0077 disclose wherein the feedback path provides for the gain of the amplifier).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said unit gain of said integrated amplifier is maintained at least in part by a feedback signal on a feedback branch from a first point downstream of said integrated amplifier to a second point upstream of said integrated amplifier, as taught by Denison, in order to reduce glitching in the output signal (paragraph 0063).
Regarding claim 23, Stanslaski in view of Chi and Denison discloses the active electrode of claim 22, yet Stanslaski does not disclose:
wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer.
However, in the same field of chopper stabilized amplifier systems, Denison discloses:
wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer (Figure 2 shows a diagram wherein a first point located just past or below output signal 31 on the feedback path 16 is located downstream of mixer 20 (second mixer) and a second point located just before summing node 22 is upstream of modulator 28 (first mixer)).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer, as taught by Denison, in order to reduce glitching in the output signal (paragraph 0063).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi and Nakagawa, as applied to claim 24, and further in view of Denison.
Regarding claim 24, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 5, yet Stanslaski does not disclose:
wherein said unit gain of said integrated amplifier is maintained at least in part by a feedback signal on a feedback branch from a first point downstream of said integrated amplifier to a second point upstream of said integrated amplifier.
However, in the same field of chopper stabilized amplifier systems, Denison discloses:
wherein said unit gain of said integrated amplifier is maintained at least in part by a feedback signal on a feedback branch from a first point downstream of said integrated amplifier to a second point upstream of said integrated amplifier (Figure 2 shows a diagram wherein a first point located just past or below output signal 31 on the feedback path 16 is located downstream of mixer amplifier 14 (integrated amplifier) and a second point located just before summing node 22 is upstream of mixer amplifier 14 (integrated amplifier) and at least paragraphs 0053, 0065, and 0077 disclose wherein the feedback path provides for the gain of the amplifier).

Regarding claim 25, Stanslaski in view of Chi and Nakagawa discloses the sensor system of claim 24, yet Stanslaski does not disclose:
wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer.
However, in the same field of chopper stabilized amplifier systems, Denison discloses:
wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer (Figure 2 shows a diagram wherein a first point located just past or below output signal 31 on the feedback path 16 is located downstream of mixer 20 (second mixer) and a second point located just before summing node 22 is upstream of modulator 28 (first mixer)).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said first point is downstream of said second mixer and said second point is upstream of said first mixer, as taught by Denison, in order to reduce glitching in the output signal (paragraph 0063). 
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi, as applied to claim 1, and further in view of Denison (U.S. Pub. No. 2009/0082691) (previously cited) (hereinafter Denison II).

wherein said first mixer receives two input signals and provides first and second chopped output signals, and said integrated amplifier is a differential amplifier having first and second inputs each coupled to receive a respective one of said chopped output signals.
However, in the same field of chopper stabilized amplifier systems, Denison II discloses:
wherein said first mixer receives two input signals and provides first and second chopped output signals, and said integrated amplifier is a differential amplifier having first and second inputs each coupled to receive a respective one of said chopped output signals (paragraphs 0169-0173 and figure 13 disclose wherein the collection of switches 212A and 212B and capacitors 83A and 83B form the modulator 82 (first mixer) as shown in figure 6A and wherein the modulator component receives and outputs two chopped signals which are input to the differential amplifier 86).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said first mixer receives two input signals and provides first and second chopped output signals, and said integrated amplifier is a differential amplifier having first and second inputs each coupled to receive a respective one of said chopped output signals, as taught by Denison II, in order to improve the noise performance and rejection of harmonics (paragraph 0174).
Regarding claim 30, Stanslaski in view of Chi discloses the active electrode of claim 1, yet Stanslaski does not disclose:
wherein a chopping frequency of said first mixer is less than 1,000 Hz.
However, in the same field of physiological sensing systems, Denison II discloses
paragraphs 0222-0223 disclose wherein the chopping frequency is 64Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a chopping frequency of said first mixer is less than 1,000 Hz, as taught by Denison, as a simple substitution for the chopping or modulation frequency of Stanslaski, to achieve the predictable result of reducing or eliminating noise. 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stanslaski in view of Chi and Nakagawa, as applied to claim 5, and further in view of Denison II.
Regarding claim 28, Stanslaski in view of Chi and Nakagawa discloses the active electrode of claim 5, yet Stanslaski does not disclose:
wherein said first mixer receives two input signals and provides first and second chopped output signals, and said integrated amplifier is a differential amplifier having first and second inputs each coupled to receive a respective one of said chopped output signals.
However, in the same field of chopper stabilized amplifier systems, Denison II discloses:
wherein said first mixer receives two input signals and provides first and second chopped output signals, and said integrated amplifier is a differential amplifier having first and second inputs each coupled to receive a respective one of said chopped output signals (paragraphs 0169-0173 and figure 13 disclose wherein the collection of switches 212A and 212B and capacitors 83A and 83B form the modulator 82 (first mixer) as shown in figure 6A and wherein the modulator component receives and outputs two chopped signals which are input to the differential amplifier 86).

Regarding claim 31, Stanslaski in view of Chi and Nakagawa discloses the active electrode of claim 5, yet Stanslaski does not disclose:
wherein a chopping frequency of said first mixer is less than 1,000 Hz.
However, in the same field of physiological sensing systems, Denison II discloses
wherein a chopping frequency of said first mixer is less than 1,000 Hz (paragraphs 0222-0223 disclose wherein the chopping frequency is 64Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a chopping frequency of said first mixer is less than 1,000 Hz, as taught by Denison, as a simple substitution for the chopping or modulation frequency of Stanslaski, to achieve the predictable result of reducing or eliminating noise. 
Allowable Subject Matter
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claims 27 and 29, Denison teaches wherein the feedback signal is in connection with the input of the differential amplifier but fails to disclose 
Response to Amendment
Applicant amended claim 18 in the response filed 04/14/2021.
Applicant added claims 26-31 in the response filed 04/14/2021.
Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. Applicant argues that Stanslaski fails to disclose wherein the first mixer, integrated amplifier and second mixer, are on a common integrated circuit; however, this argument is not persuasive. Stanslaski in figure 2 shows a component or circuit diagram of the chopper amplifier 12 in which a modulator 18 (first mixer), amplifier 20 (integrated amplifier), and demodulator 22 (second mixer) share a common circuit and paragraph 0104 discloses wherein the components can implemented into an integrated circuit element or application specific integrated circuits (ASIC) such that Stanslaski sufficiently teaches or suggest a first mixer, integrated amplifier and second mixer integrated into a common integrated circuit. 
Applicant’s arguments with respect to claims 4, 16-17, 20-21, and 30-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections. 
Applicant’s arguments with respect to claims 22-25 have been considered but are moot because the arguments do not apply to the current rejection. Furthermore, Applicant argues that Denison fails to disclose wherein there is a point on the feedback loop upstream of the first mixer, however this argument is not persuasive as figure 2 shows wherein the feedback loop or branch 16 proceeds back upstream of the mixer amplifier 14 such that a point at or before 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792